EXECUTION COPY

Exhibit 10.29

 

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

Diane Frisch (“Executive”) and Ingredion Incorporated (“Ingredion” or the
“Company”) hereby enter into this Confidential Separation Agreement and General
Release (“Agreement”) and agree as follows:

1.Executive hereby voluntarily resigns from her position as Senior Vice
President, Human Resources, and from any and all officer and other positions
that she currently or subsequently holds with Ingredion or any of its
affiliates, subsidiaries or benefit plans, in each case, effective as of the
close of business on March 1, 2018 (such date referred to herein as the
“Separation Date,” unless the Separation Date is accelerated pursuant to Section
2(e) below). The Company hereby accepts such resignations. 

2.Subject to the remainder of this Agreement, and provided that Executive signs
and returns this Agreement to the Company within 21 days after her receipt of
it, does not revoke this Agreement pursuant to Section 10 below, and complies
with its terms:

a.From the date this Agreement becomes effective until the Separation Date (the
“Transition Period”), Executive shall remain a Company employee and shall
perform such duties consistent with Executive’s status as an executive and
historical duties with the Company, as Ingredion’s Chief Executive Officer
(“CEO”) or his designee may direct, provided that the Company reserves the right
during the Transition Period to direct Executive not to report to its workplace.
 Executive shall reasonably cooperate with the Company in transitioning her
duties and responsibilities to such person(s) as are designated by the
Company.  Executive agrees that she has not disclosed  ( other than to members
of Executive’s immediate family and five (5) other individuals who are not
affiliated with the Company)  and will not disclose (internally or externally)
that she will be separating from the Company prior to the Company’s formal
announcement of her departure.  The Company agrees to consult with Executive in
the wording of such internal and external (if any) announcement of Executive’s
departure.

b.During the Transition Period, the Company will continue to pay Executive her
current pro-rated base salary, less required and authorized withholdings and
deductions, and Executive will continue to participate in any available Company
employee benefit plans and policies in which she currently participates, as in
effect or amended from time to time.  Executive also shall remain eligible to
receive an annual cash incentive bonus with respect to calendar year 2017,
subject to the terms and conditions of the Company’s Annual Incentive Plan. 
Executive agrees that she shall not be eligible for, and will not receive, any
long-term incentive or equity awards with respect to calendar year 2018.  She
will continue to earn vacation time during the Transition Period.

c.Provided that Executive also signs and returns to the Company the Supplemental
Release attached as Exhibit A to this Agreement (the “Supplemental Release”)
within 21 days after (but not before) the Separation Date and does not revoke it
per its terms and has been and remains in compliance with this Agreement:

(i)Executive shall be entitled to a special severance payment in the gross
amount of four hundred and twenty-six thousand, eight hundred and ninety-six
dollars ($426,896) (less required and authorized withholding and deductions),
which Executive agrees is equal to one year of her current base salary; 



1

 

--------------------------------------------------------------------------------

 



(ii)a special payment of two hundred and seventy-seven thousand dollars
($277,000) (less required and authorized withholding and deductions), which
Executive agrees is equal to her target level cash incentive bonus under the
Company’s Annual Incentive Plan with respect to calendar year 2018;    

(iii)if Executive timely elects to receive continued coverage under the
Company’s group health care plan pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), Company will pay the full cost
of the applicable premium payments for Executive’s and her eligible dependents’
(if any) continued COBRA coverage under such plan (as in effect or amended from
time to time) (the “COBRA Subsidy”) for the twelve (12) month period following
the Separation Date (such period referred to as the “COBRA Subsidy
Period”).  Executive shall promptly inform the Company in writing when she
obtains or becomes eligible for any such other health care coverage.  Executive
shall be responsible for the full unsubsidized costs of such COBRA coverage
after the COBRA Subsidy Period.  Executive will be deemed to receive income
attributable to the COBRA Subsidy and shall be responsible for any and all
applicable tax liability arising from such benefit;

(iv) retirement outplacement services with Kensington International or a service
provider of Executive’s choice for a period of six (6) months to be paid to the
provider on Executive’s behalf at a cost not to exceed eight thousand five
hundred dollars ($8,500), which Executive shall use prior to the twelve (12)
month anniversary of the Separation Date;  and

(v)Executive will be given the opportunity to purchase the automobile that she
currently leases at wholesale terms as determined by the Company. 

d.Subject to the terms of this Agreement: 

(i)the payment in Section 2(c)(i) will be paid in a lump sum on the first
regularly scheduled Company payday following the date by which Executive has
signed and returned both this Agreement and the Supplemental Release, and the
revocation periods set forth in Section 10 of this Agreement and Section 5 of
the Supplemental Release have passed (without any revocation by her), and

(ii) the payment in Section 2(c)(ii) will be paid in two portions as
follows:  (A) fifty percent (50%) paid no later than March 15, 2018; and (B)
fifty percent (50%) paid on the first regularly scheduled payroll date in
January 2019. 

Executive understands and agrees that she would not otherwise be entitled to the
benefits in this Section 2, or to continued employment or pay during the
Transition Period, if she did not sign this Agreement (without revoking
it).  Executive also understands and agrees that her execution of the
Supplemental Release within 21 days after (but not before) the Separation Date
(without revoking it) is among the conditions precedent to the Company’s
obligation to provide the payments and benefits under this Section 2. 

e.Notwithstanding the above provisions of Sections 1 and 2, the Company may
accelerate Executive’s Separation Date to (and thus the Transition Period will
end on) a date prior to March 1, 2018 designated by the Company if Executive
fails to comply with Sections 2(a), 7 or 8 of this Agreement, materially
violates Company policy, or engages in other material misconduct (including
without limitation theft, fraud, other material dishonesty, or
insubordination).  In such event, Executive will not be entitled to the payments
and benefits under Section 2 of this Agreement and will only be entitled to that
portion of the salary and benefits in Section 2(b) that she accrues prior to the
accelerated date of termination.



2

 

--------------------------------------------------------------------------------

 



3.Regardless of whether she signs this Agreement and the Supplemental Release,
Executive also will receive any earned and unpaid salary and vacation pay
through the Separation Date in accordance with Company policy.  Except as set
forth in this Agreement or as otherwise required by applicable law, Executive’s
participation in and rights under any Company employee benefit plans and
programs (including, without limitation, with respect to any equity awards) will
be governed by the terms and conditions of those plans and programs, which
plans, programs, terms and conditions may be amended, modified, suspended or
terminated by the Company at any time for any or no reason to the extent
permitted by law.  Executive agrees that the Company and the other Released
Parties do not owe her, and she will not receive, any other amounts, including
without limitation any salary, bonus, severance, profit-sharing or incentive
compensation of any kind, notice or severance pay, equity-based compensation, or
other payments or benefits of any kind (including, without limitation, under
Executive’s March 26, 2010 offer letter, her Executive Severance Agreement or
any other company severance policies).  Prior to the Separation Date (or earlier
if requested by the Company), Executive will return to the Company all documents
and other property of the Company and the other Released Parties.

4.“Released Parties” as used in this Agreement includes:  (a) the Company and
its past, present, and future parents, divisions, subsidiaries, partnerships,
affiliates, and other related entities, and (b) each of the foregoing entities’
and persons’ past, present, and future owners, trustees, fiduciaries,
administrators, shareholders, directors, officers, partners, members,
associates, agents, employees, and attorneys, and (c) the predecessors,
successors and assigns of each of the foregoing persons and entities.

5.Executive, and anyone claiming through Executive or on her behalf, hereby
waive and release the Company and the other Released Parties with respect to any
and all claims, whether currently known or unknown, that Executive now has or
has ever had against the Company or any of the other Released Parties arising
from or related to any act, omission, or thing occurring or existing at any time
prior to or on the date on which Executive signs this Agreement.  Without
limiting the generality of the foregoing, the claims waived and released by
Executive hereunder include, but are not limited to:

a.all claims arising out of or related in any way to Executive’s employment,
compensation (including, without limitation, under Executive’s March 26, 2010
offer letter and Executive Severance Agreement or other Company severance
policies), other terms and conditions of employment, or termination from
employment;

b.all claims that were or could have been asserted by Executive or on her
behalf:  (i) in any federal, state, or local court, commission, or agency; and
(ii) under any common law theory (including without limitation all claims for
breach of contract (oral, written or implied), wrongful termination, defamation,
invasion of privacy, infliction of emotional distress, tortious interference,
fraud, estoppel, unjust enrichment, and any other contract, tort or other common
law claim of any kind); and

c.all claims that were or could have been asserted by Executive or on her behalf
under:  (i) the Age Discrimination in Employment Act, as amended; and (ii)] any
other federal, state, local, employment, services or other law, regulation,
ordinance, constitutional provision, executive order or other source of law,
including without limitation under any of the following laws, as amended from
time to time:  Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 1981 &
1981a, the Americans with Disabilities Act, the Equal Pay Act, the Employee
Retirement Income Security Act, the Lilly Ledbetter Fair Pay Act of 2009, the
Family and Medical Leave Act, the Genetic Information Nondiscrimination Act, the
Fair Credit Reporting

3

 

--------------------------------------------------------------------------------

 



Act, the Illinois Human Rights Act, the Illinois Equal Pay Act, and the Chicago
and Cook County Human Rights Ordinances.

Notwithstanding the foregoing, the releases and waivers in this Section 5 shall
not apply to any claim for unemployment or workers’ compensation, or a claim
that by law is non-waivable.  Executive confirms that she has not filed any
legal or other proceeding(s) against any of the Released Parties (subject to
Section 12 below), is the sole owner of the claims released herein, has not
transferred any such claims to anyone else, and has the full right to grant the
releases and agreements in this Agreement.  Except as expressly provided in this
Agreement, Executive acknowledges and agrees that she is not entitled to and
will not receive any other compensation, payments, benefits, or recovery of any
kind from the Company or the other Released Parties, including without
limitation any bonus, severance, equity or other payments or any amounts under
Executive’s March 26, 2010 offer letter or Executive Severance Agreement or
other company severance policies.    In the event of any further proceedings
based upon any released matter, none of the Released Parties shall have any
further monetary or other obligation of any kind to Executive, and Executive
hereby waives any such monetary or other recovery.

6.Except as required by law, Executive will not disclose the existence or terms
of this Agreement to anyone except her accountants, attorneys and spouse, and
shall ensure that each such person complies with this confidentiality provision,
provided that Executive may disclose her obligations under Section 7 to a
prospective employer. 

7.Executive hereby acknowledges that, by virtue of her unique relationship with
the Company, Executive has had and will continue to have access to Confidential
Information (as defined below) and unique and comprehensive familiarity with the
Company and its business, which Executive would not have otherwise had but for
her employment with the Company, and which the Executive acknowledges are
valuable assets of the Company and its affiliates.  Accordingly, in
consideration of the promises and agreements of the Company as provided in this
Agreement, Executive agrees to undertake the following obligations, which she
acknowledges are reasonably designed to protect the legitimate business
interests of the Company and its affiliates, without unreasonably restricting
her post-employment opportunities:

a.Executive shall not, for a period through and including March 1, 2028, make
use of or disclose, directly or indirectly, any trade secret or other non-public
information of the Company or of any of its subsidiaries including without
limitation: non-public financial information of strategic importance;
information regarding personnel, compensation or Human Resources strategies,
programs or other matters; forecasting, marketing, sales, operations and other
similar business plans; competitive pricing information and strategies;
acquisition, investment or divestiture prospects, plans and activities; research
and development strategies and plans; patented or unpatented inventions;
non-public information regarding Company employees or the business relationship
between the Company and customers and/or suppliers, including information which
Executive knows to be the subject of a confidentiality agreement with an
employee, customer or supplier; and/or information concerning major capital
investments or other purchases of significant equipment or property
(collectively, “Confidential Information”).  Notwithstanding the foregoing,
Confidential Information does not include information that:  (a) becomes a
matter of public record or is published in a newspaper, magazine or periodical
on the internet, or in any other media available to the general public, other
than as a result of any breach of this Agreement by Executive, or (b) is
provided to Executive by an independent third party after the Separation Date,
without that third party breaching confidentiality obligations to the Company or
its affiliates, or (c) is required to be disclosed by any law, regulation or
order of any court or regulatory commission, department or agency, provided that
(subject to Section 12 below) Executive gives prompt notice of such

4

 

--------------------------------------------------------------------------------

 



requirement to the Company (unless prohibited by law) to enable the Company to
seek an appropriate protective order.

b.Executive agrees that for a period through and including March 1,
2019 (“Non-Compete Period”), she shall not in any manner, alone or as an
officer, director, stockholder, investor or employee of or consultant to any
other corporation or enterprise, engage or be engaged, or assist any other
person, firm, corporation or enterprise in engaging or being engaged, in any
business relationship, with any individual or entity anywhere in the world that
develops, produces, manufactures, sells, or distributes starch, sweetener, or
other products produced or marketed by Ingredion as of the date hereof, or that
could be used as a substitute for such products including, but not limited to,
Corn, Tapioca, Manioc, Yucca, Rice or Potato starches, flours, syrups, and
sweeteners; Dextrose, Stevia-based or other high intensity sweeteners, Glucose,
Polyols, HFCS, High Maltose syrup, and Maltodextrin sweeteners; Corn oil; Gluten
protein; Caramel Color; Hydrocolloids; Fruit and vegetable concentrates,
extracts, purees, essences, distillates and pomace; and specifically including
but not limited to the following entities that manufacture such or similar
products:  ADM, Bunge, Cargill, Roquette, Avebe, and Tate & Lyle,  including
joint ventures, subsidiaries or divisions thereof or any entity which succeeds
to the relevant business.   Notwithstanding any provision to the contrary, it
shall not be a violation of this Agreement for Executive to be or become the
registered or beneficial owner of less than 5% of any class of securities listed
on any stock exchange, in any business or corporation which is included in the
scope of this Section 7(b).

c.Executive further agrees that for a period through and including March 1, 2019
she shall not, directly or indirectly, on her own behalf or on the behalf of any
third party, solicit, hire or recruit employees of the Company or any of its
subsidiaries on her own behalf or on the behalf of any third party, or induce or
encourage employees, consultants or independent contractors to end their
relationship with the Company or any of its subsidiaries.

d.Executive acknowledges and agrees that the provisions in this Section 7 are,
reasonable, necessary and appropriate to protect the Company’s and its
affiliates’ legitimate business interests.  The parties hereto agree that the
Company and its subsidiaries would be damaged irreparably in the event that any
provision of this Section 7 were otherwise breached and that money damages would
be an inadequate remedy for any such nonperformance or breach.  Accordingly, the
Company and its successors and permitted assigns shall be entitled to seek, in
addition to other rights and remedies existing in their favor, to an injunction
or injunctions to prevent any breach or threatened breach of any of such
provisions and to enforce such provisions specifically (without limiting any
other rights or remedies or the Company or its affiliates).  Executive further
agrees that, notwithstanding any other provision herein, and without limiting
the foregoing provisions of this Section 7(d) or any other available remedy,
upon any breach by her of any provision of Section 7 of this Agreement, she
shall promptly repay to the Company (but in no event later than seven (7) days
following the date on which such breach is discovered) any and all amounts paid
to Executive under Section 2(c) prior to the discovery of such breach, and she
will not eligible for any remaining amounts thereunder.  Nothing herein shall,
or is intended to, in any way limit or restrict the damages or other relief that
the Company and its affiliates may seek and recover in the event of a breach by
Executive of any provision of this Agreement.

e.Executive agrees to inform the Company of any offer of employment or
consulting engagement she obtains during the Non-Compete Period, within three
(3) business days after receiving such offer.  If, prior to the expiration of
the Non-Compete Period, Executive would like to become employed by or otherwise
participate in any business or other activity that she believes may violate the
restrictive covenants, Executive may request that the Company waive or limit its
rights under the restrictive covenants as they pertain to the particular

5

 

--------------------------------------------------------------------------------

 



opportunity.  Executive will provide her request to the Company’s General
Counsel in writing, and will provide sufficient detail of the particular
opportunity to allow the Company to evaluate her request.  The Company agrees
that it will use reasonable efforts to respond to any request within ten
business days, but failure to do so shall not be deemed a waiver.

f.The parties agree that in the event any of the prohibitions or restrictions
set forth in this Section 7 are found by a court of competent jurisdiction to be
unreasonable or otherwise unenforceable, it is the purpose and intent of the
parties that any such prohibitions or restrictions be deemed modified or limited
so that, as modified or limited, such prohibitions or restrictions may be
enforced to the fullest extent possible.

8.Executive shall refrain from all conduct, verbal or otherwise, that disparages
or damages the reputation, goodwill, or standing in the community of the Company
or any of the other Released Parties (subject to Section 12 below), provided
that nothing herein shall prohibit Executive from giving truthful testimony or
evidence to a governmental entity, or if properly subpoenaed or otherwise
required to do so under applicable law.  The Executive Officers of the
Company (for as long as they respectively remain employed by the Company) shall
refrain from all conduct, verbal or otherwise, that disparages or damages the
reputation, goodwill, or standing in the community of the Executive, provided
that nothing herein shall prohibit the Executive Officers of the Company from
giving truthful testimony or evidence to a governmental entity, or if properly
subpoenaed or otherwise required to do so under applicable law.  For purposes of
this paragraph, the term “Executive Officers” shall refer to those individuals
who are Section 16 reporting officers of the Company as of the date Executive
executes this Agreement.  Executive agrees that she has no present or future
right to employment with the Company or any of the other Released Parties
(defined above) and will not apply for employment or engagement with any of
them.

9.Nothing in this Agreement is intended to or shall be construed as an admission
by the Company or any of the other Released Parties that any of them violated
any law, breached any obligation or otherwise engaged in any improper or illegal
conduct with respect to Executive or otherwise.  The Released Parties expressly
deny any such illegal or wrongful conduct.

10.Executive understands and agrees that:  (a) this is the full and final
release of all claims against the Released Parties through the date she signs
this Agreement; (b) she knowingly and voluntarily releases claims hereunder for
valuable consideration; (c) she hereby is and has been advised of her right to
have her attorney review this Agreement (at her cost) before signing it; (d) she
has 21 days to consider whether to sign this Agreement; and (e) she may, at her
sole option, revoke this Agreement upon written notice delivered to Ingredion
Incorporated, Attn: General Counsel, 5 Westbrook Corporate Center, Westchester,
Illinois 60154, within 7 days after signing it.  This Agreement will not become
effective or enforceable until this 7-day period has expired and will be void if
Executive revokes it within such period.  EXECUTIVE AGREES THAT ANY
MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS agreement, DO NOT RESTART OR
AFFECT IN ANY MANNER THE ORIGINAL UP TO 21 CALENDAR DAY CONSIDERATION PERIOD.

11.Following the Separation Date, and except as otherwise provided in Section
12, Executive shall cooperate fully in any administrative, investigative,
litigation or other legal matter(s) that may arise or have arisen involving the
Company or any of the other Released Parties and which in any way relate to or
involve Executive’s employment with, or duties for, the

6

 

--------------------------------------------------------------------------------

 



Company.  Executive’s obligation to cooperate hereunder shall include, without
limitation, meeting and conferring with such persons at such times and in such
places as the Company and the other Released Parties may reasonably require, and
giving truthful evidence and truthful testimony and executing and delivering to
the Company and any of the other Released Parties any truthful papers reasonably
requested by any of them.  Executive shall also provide reasonable cooperation
in connection with transitioning other Human Resources matters that may arise
during the one year period after her Separation Date.  Executive shall be
reimbursed for reasonable actual out-of-pocket expenses that Executive incurs in
rendering cooperation after the Separation Date pursuant to this Section 11,
other than expenses of a minimal nature such as for domestic telephone calls.

12.Notwithstanding anything to the contrary herein, this Agreement does not
prohibit either party, where applicable, from confidentially or otherwise
communicating or filing a charge or complaint with a governmental or regulatory
entity, participating in a governmental or regulatory entity investigation, or
giving truthful testimony or statements or other disclosures to a federal, state
or local governmental or regulatory entity, in each case without having to
disclose any such conduct to the other party, or from responding if properly
subpoenaed or otherwise required to do so under applicable law.  Nothing in this
Agreement shall limit Executive’s ability to disclose in confidence trade
secrets to federal, state, and local government officials, or to an attorney,
for the sole purpose of reporting or investigating a suspected violation of law
or to disclose trade secrets in a document filed in a lawsuit or other
proceeding, but only if the filing is made under seal and protected from public
disclosure.  To the extent permitted by law, Executive agrees that if any claim
is made based on any matter released herein, Executive hereby waives, and agrees
that Executive shall not be entitled to recover and the Released Parties shall
not be liable for, any further monetary or other relief arising out of or
related to any such matter, for any actual or alleged personal injury or damages
to Executive, including without limitation any costs, expenses and attorneys’
fees incurred by or on behalf of Executive (it being understood, however, that
this Agreement does not limit Executive’s right to receive an award from a
governmental or regulatory entity for information provided to such an entity,
and not as compensation for actual or alleged personal injury or damages to
Executive).

13.All notices, requests or other communications provided for in this Agreement
shall be made, if to the Company, to Company’s General Counsel, Ingredion
Incorporated, 5 Westbrook Corporate Center, Westchester, Illinois  60154, and if
to Executive, to Executive’s last home address on file with Company in writing.
 All notices and other communications required or permitted hereunder shall be
in writing and shall be deemed given when (a) delivered by overnight courier, or
(b) sent by e:mail.

14.Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under applicable law or rule in any jurisdiction (after any
appropriate modification or limitation pursuant to Section 7(f)), such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein

15.This Agreement shall be enforceable by Executive and her heirs, executors,
administrators and legal representatives, and by the Company and its successors
and assigns.  This Agreement may be assigned or transferred by the Company to,
and shall inure to the benefit of, any affiliate of the Company or any person
which at any time, whether by merger, purchase, or otherwise, acquires all or
substantially all of the assets, stock or business of the Company or of any
discrete portion thereof. 



7

 

--------------------------------------------------------------------------------

 



16.This Agreement embodies the entire agreement of the parties regarding the
matters described herein and supersedes any and all prior and/or contemporaneous
agreements, oral or written, between the parties regarding such matters,
provided that nothing in this Agreement shall limit or release Executive from
any other obligation regarding confidentiality, intellectual or other property,
or post-employment competitive activities that Executive has or may have to the
Company or any of its affiliates.  Notwithstanding the foregoing and any other
language in this Agreement, this Agreement does not supersede or preclude the
enforceability of any restrictive covenant provision contained in any prior
agreement entered into by Executive, and no prior restrictive covenant
supersedes or precludes the enforceability of any provision contained in this
Agreement.  Executive confirms that, in executing this Agreement, she is not
relying upon, and has not relied upon, any representation or statement not set
forth in this Agreement made by the Company or any of its affiliates or their
respective employees or representatives with respect to the matters set forth
herein.

17.This Agreement is governed by the internal laws of the State of Illinois, and
may be modified only by a writing signed by all parties (subject to Section 7(f)
above).  Sections 4 through 19 of this Agreement shall survive and continue in
full force and effect in accordance with their respective terms, notwithstanding
any termination of the Transition Period or the Executive’s employment. 

18.It is intended that any amounts payable under this Agreement will be exempt
from or comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the treasury regulations relating thereto, and this
Agreement shall be interpreted and construed accordingly.  Notwithstanding any
other provision in this Agreement, if Executive is a “specified employee” as of
the date of Executive’s “separation from service,” each as defined in Section
409A of the Code, then to the extent any amount payable to Executive (a)
constitutes the payment of nonqualified deferred compensation within the meaning
of Section 409A of the Code, (b) is payable upon Executive’s separation from
service and (c) under the terms of this Agreement would be payable prior to the
six-month anniversary of Executive’s separation from service, such payment shall
be delayed until the earlier to occur of (x) the first day of the seventh month
following Executive’s separation from service or (y) the date of the Executive’s
death.  Any reimbursement payable to Executive pursuant to this Agreement shall
in no event be paid later than the last day of the calendar year following the
calendar year in which the Executive incurred the reimbursable expense.  Any
amount of expenses eligible for reimbursement or in-kind benefit provided during
a calendar year shall not affect the amount of expenses eligible for
reimbursement or in-kind benefit to be provided during any other calendar
year.  The right to reimbursement or to an in-kind benefit pursuant to this
Agreement shall not be subject to liquidation or exchange for any other benefit.

19.This Agreement may be executed in two counterparts, each of which shall be
deemed an original, and both of which together shall constitute one and the same
instrument.

THE PARTIES STATE THAT THEY HAVE READ THE FOREGOING, UNDERSTAND EACH OF ITS
TERMS, AND INTEND TO BE BOUND THEREBY:

 

DIANE FRISCHINGREDION INCORPORATED

 

By:_/s/ Diane Frisch_____________By:  /s/ Christine M. Castellano_____________

Christine M. Castellano

Senior Vice President, General Counsel

 

Date:_January 2, 2018___________Date: January 2, 2018

 

 



8

 

--------------------------------------------------------------------------------

 

EXECUTION COPY

EXHIBIT A -- SUPPLEMENTAL RELEASE

Diane Frisch (“Executive”) and Ingredion Incorporated (“Company”) hereby enter
into this Supplemental Release (“Release”) in accordance with the Confidential
Separation Agreement and General Release between Company and Executive dated as
of ____________ __, ____ (the “Agreement”).  Capitalized terms not expressly
defined in this Release shall have the meanings set forth in the Agreement:

1.Executive understands and agrees that Executive’s execution of this Release
within 21 days after (but not before) the Separation Date (without revoking it)
is among the conditions precedent to the Company’s obligation to provide the
payments and other benefits in Section 2 of the Agreement.  The Company will
provide such benefits in accordance with the terms of the Agreement once the
conditions set forth therein and in this Release have been met.

2.“Released Parties” as used in this Release includes:  (a) the Company and its
past, present, and future parents, divisions, subsidiaries, partnerships,
affiliates, and other related entities; (b) each of the foregoing entities’ and
persons’ past, present, and future owners, trustees, fiduciaries,
administrators, shareholders, directors, officers, partners, members,
associates, agents, employees, and attorneys; and (c) the predecessors,
successors and assigns of each of the foregoing persons and entities.

3.Executive, and anyone claiming through her or on her behalf, hereby waive and
release the Company and the other Released Parties with respect to any and all
claims, whether currently known or unknown, that Executive now has or has ever
had against the Company or any of the other Released Parties arising from or
related to any act, omission, or thing occurring or existing at any time prior
to or on the date on which she signs this Release.  Without limiting the
foregoing, the claims waived and released by Executive hereunder include, but
are not limited to, all claims under the Age Discrimination in Employment Act;
all claims under any other federal, state, local, employment, services or other
law, regulation, ordinance, constitutional provision, executive order or other
source of law; all claims arising out of Executive’s employment, compensation,
other terms and conditions of employment, or termination from employment; all
claims for employment discrimination, harassment, retaliation and failure to
accommodate; and all contract, tort and other common law claims, including
without limitation all claims for breach of contract (oral, written or implied),
wrongful termination, defamation, invasion of privacy, infliction of emotional
distress, tortious interference, fraud, estoppel and unjust
enrichment.  Notwithstanding the foregoing, the releases and waivers in this
Section 3 shall not apply to any claim for unemployment or workers’
compensation, or a claim that by law is non-waivable. 

4.Executive confirms that Executive has not filed any legal or other
proceeding(s) against any of the Released Parties (subject to Section 6 below),
is the sole owner of and has not transferred the claims released herein, and has
the full right to grant the releases and agreements in this Release.  To the
extent permitted by law, Executive agrees that if any claim is made based on any
matter released herein, Executive hereby waives, and agrees that Executive shall
not be entitled to recover and the Released Parties shall not be liable for, any
further monetary or other relief arising out of or related to any such matter,
for any actual or alleged personal injury or damages to Executive, including
without limitation any costs, expenses and attorneys’ fees incurred by or on
behalf of Executive (it being understood, however, that this Release does not
limit Executive’s right to receive an award from a governmental or regulatory
entity for information provided to such an entity, and not as compensation for
actual or alleged personal injury or damages to Executive).

5.Executive understands and agrees that:  (a) this is the full and final release
of all claims against the Released Parties through the date she signs this
RELEASE; (b) she knowingly and

 

--------------------------------------------------------------------------------

 



voluntarily releases claims hereunder for valuable consideration; (c) she hereby
is and has been advised of her right to have her attorney review this RELEASE
(at her cost) before signing it; (d) she has 21 days to consider whether to sign
this RELEASE; and (e) she may, at her sole option, revoke this RELEASE upon
written notice delivered to Ingredion Incorporated, Attn: General Counsel, 5
Westbrook Corporate Center, Westchester, Illinois 60154, within 7 days after
signing it.  This RELEASE will not become effective or enforceable until this
7-day period has expired and will be void if Executive revokes it within such
period.  EXECUTIVE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO
THIS RELEASE, DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL UP TO 21
CALENDAR DAY CONSIDERATION PERIOD.  

6.Except as required by law, Executive will not disclose the existence or terms
of this Release to anyone except Executive’s accountants, attorneys and spouse,
provided that each such person shall be bound by this confidentiality provision
and Executive shall ensure such confidentiality.  Nothing in this Release is
intended to or shall be construed as an admission by any of the Released Parties
that any of them violated any law, breached any obligation or otherwise engaged
in any improper or illegal conduct with respect to Executive or otherwise.  The
Released Parties expressly deny any such illegal or wrongful
conduct.  Notwithstanding anything to the contrary herein, this Release does not
prohibit either party, where applicable, from confidentially or otherwise
communicating or filing a charge or complaint with a governmental or regulatory
entity, participating in a governmental or regulatory entity investigation, or
giving truthful testimony or statements or other disclosures to a federal, state
or local governmental or regulatory entity, in each case without having to
disclose any such conduct to the other party, or from responding if properly
subpoenaed or otherwise required to do so under applicable law. 

7.This Release and the Agreement are the entire agreement of the parties
regarding the matters described in such agreements and supersede any and all
prior and/or contemporaneous agreements, oral or written, between the parties
regarding such matters.  This Release is governed by Illinois law, may be signed
in counterparts, and may be modified only by a writing signed by all parties.

THE PARTIES STATE THAT THEY HAVE READ AND UNDERSTAND THE FOREGOING AND KNOWINGLY
AND VOLUNTARILY INTEND TO BE BOUND THERETO:

 

 

DIANE FRISCHINGREDION INCORPORATED

 

By:__________________________By: __________________________

Christine M. Castellano
Senior Vice President, General Counsel

 

Date:_________________________Date: January 2, 2018

 



2

 

--------------------------------------------------------------------------------